The contract involved in this case seems to me to be unambiguous. If, as contended by respondents, the instrument did not express the true intent of the parties, they should have sought to have it reformed to conform therewith. No such relief having been applied for, I concur with Judge Hill that there was no legal basis for the admission of evidence by the trial court with respect to the intentions and purposes of the parties. I think that the judgment of dismissal should be reversed. *Page 826